         Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                     )
BANCROFT GLOBAL DEVELOPMENT, et al., )
                                     )
          Plaintiffs,                )
                                     )
          v.                         )                      Civil Action No. 17-395 (RC)
                                     )
UNITED STATES OF AMERICA, et al.,    )
                                     )
          Defendants.                )
                                     )

                       STIPULATED PROTECTIVE ORDER FOR
                      NON-NATIONAL SECURITY INFORMATION1

       In this action Plaintiffs Bancroft Global Development, Michael Stock and Melissa Bates

Stock request in discovery certain information and records that may be relevant to those claims

are protected by the Privacy Act of 1974, 5 U.S.C. § 552a, or otherwise may be deserving of

protection from public disclosure, such as law enforcement sensitive information. In order to

permit the parties to have access to and use such unclassified information for purposes of this

litigation without undermining legitimate privacy or other concerns, and pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure, the parties stipulate to the following and ask that the Court

enter this Stipulated Protective Order:

       1.      Counsel for Defendants are hereby authorized, pursuant to 5 U.S.C. § 552a(b)(11)

and consistent with 28 C.F.R. § 16.23, to release information otherwise protected by the Privacy


        1 The information covered by this Protective Order is distinct from any information that
the United States Government in its discretion determines constitutes classified national security
information (see Executive Order 13526, 75 Fed Reg. 707 (Dec. 29, 2009)) protected by the state
secrets privilege or any related statutory privileges. Such national security information may not
be disclosed by and among the parties to this action.
                                                  -1-
         Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 2 of 8




Act, 5 U.S.C. § 552a, provided that the release of such information is reasonably related to the

conduct of this litigation and the information is not protected by the state secrets privilege or other

related statutory privilege.     Without limiting the generality of the foregoing, counsel for

Defendants may release to counsel for Plaintiffs information covered by the Privacy Act whether

such release is pursuant to discovery or otherwise, for use in this case. Nothing in this Protective

Order is intended to limit or preclude in any way Defendants’ rights to access and review

documents containing Privacy Act information.

       2.      In addition to Privacy Act protected materials, this Protective Order shall also apply

to any non-privileged, unclassified materials or documents designated as law enforcement

sensitive, including investigative reports, review sheets, emails.

       3.      Counsel for either party, as well as counsel for any non-party responding to a

subpoena in this matter, may initially designate as “PROTECTED” hereunder any information

exchanged or used in this case if such counsel deems, in good faith, that release of such information

may contain confidential or sensitive information, could constitute an unreasonable invasion of

privacy, or otherwise may be deserving of protection from public disclosure. Counsel and parties

are referred to Rule 5.2 of the Federal Rules of Civil Procedure and Local Civil Rule 5.4(f), and

this Court’s “Notice Regarding Privacy and Public Access to Electronic Case Files” dated

September 2004 [available at www.dcd.uscourts.gov/dcd/civil_privacy_notice], for typical

examples of material deserving “Protected” status.     Upon request by any other party, counsel for

the designating party will promptly explain its basis for designating material as “PROTECTED”.

       4.   If any party files any motion, opposition, reply or any other document prior to trial

and attaches thereto or sets forth therein a record, or the relevant portion of a record, that has been

                                                 -2-
           Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 3 of 8




designated as “PROTECTED”, pursuant to this Order (including, by way of example but not

limitation, discovery materials such as excerpts of depositions or responses to interrogatories,

document requests, and admission requests), the parties shall, where the protected information is

not readily segregable from the filed document, file two copies of such document (“Version One”

and “Version Two”) with the Court.        Version One shall redact only the specific information

designated as “PROTECTED” pursuant to this Order and shall be filed on the public record.

Version Two shall contain no redactions and shall be filed under seal.          Where the protected

information is readily segregable (such as, for instance, a single exhibit to a motion), only the

segregable document shall be filed under seal as stated herein but the remainder of the filing shall

be filed on the public record.      This Order constitutes authorization for the parties to file

documents under seal as provided for herein.

       5.       In designating information as “PROTECTED” the party (or non-party if applicable)

so designating it shall identify the protected information with specificity in writing, including   by

labeling    the documents to indicate that they are “PROTECTED”.

       6.     Either party may, at any time, object to the designation of information as

“PROTECTED”. In the event of any such objection, the designating party agrees to confer with

the objecting party as promptly as practicable to attempt to resolve the objection informally.

Should the designating and objecting parties be unable to resolve the objection informally, the

objecting party may submit such dispute to the Court for resolution.     Until the Court resolves the

dispute, the information shall be treated as “PROTECTED” under the terms of this Order.

       7.       Protected information provided formally or informally during the course of this

litigation shall be handled and disclosed by the parties only as follows unless the parties have

                                                 -3-
          Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 4 of 8




agreed otherwise in writing or the Court enters an order permitting disclosure without the

restrictions set forth in this Order:

                (a)     Documents or information designated as “PROTECTED” may be used only

for purposes of this litigation and shall not be given, shown, made available, discussed, or

otherwise communicated in any form to anyone other than: (i) Plaintiffs, counsel for Plaintiffs and

employees of counsel’s firm; and outside consultants, experts, or vendors retained by Plaintiffs to

assist Plaintiffs specifically for purposes of this litigation; (ii) counsel for the Defendants,

including Agency counsel, employees of the U.S. Attorney’s Office for the District of Columbia,

and outside consultants, experts, and vendors retained by Defendants specifically for purposes of

this litigation; (iii) witnesses and potential witnesses in this case and other employees of the United

States government who have a need to know the protected information for the defense or

prosecution of this case; (iv) the person whose privacy interests are meant to be protected with

respect to any particular document (e.g., the employee who is the subject of an agency personnel

file may be shown documents from his/her personnel file); (v) court reporters who record and/or

transcribe proceedings in this case; and (vi) the Court and its Clerk and other support personnel.

                (b)     It shall be the responsibility of each party to bring this Order to the attention

of all persons, including their respective firms and all outside consultants and experts to whom

they disclose protected information, and to ensure that all such persons comply with the terms of

this Order.    Each outside consultant and expert of a party to whom access to records or

information designated “PROTECTED” is provided by the party retaining such consultant and/or

expert shall sign and date a copy of the Protective Order affirming that they have read and agree



                                                  -4-
         Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 5 of 8




to be bound by the terms of this Protective Order.    Counsel of record for each party shall retain

those signed copies, which shall not be provided to the adverse party.

               (c)   All material containing information designated as “PROTECTED” shall be

clearly labeled as such and shall be returned to the party who originally produced the information

or destroyed at the conclusion of this litigation (including any and all appeals); provided, however,

that one copy of such material that was an exhibit to or cited in any legal memoranda, transcripts,

motions, briefs, and/or work product containing protected information may be retained for archival

purposes if such materials are kept in the possession of a private litigant’s counsel, Plaintiffs’

counsel, Defendants’ counsel, Defendants’ Office of General Counsel, or the Court and are not in

the future disclosed contrary to the provisions of this Order.

               (d)    Counsel shall endeavor to avoid revealing information designated as

“PROTECTED” in any oral proceedings before the Court, including oral argument.                If any

counsel finds it necessary to refer to protected information in any such oral proceeding, that

counsel shall notify the Court and all other counsel of record as soon as such necessity becomes

apparent and shall propose whatever mechanism(s) may be available and appropriate to prevent

disclosure of protected information as a consequence of such oral proceedings to persons other

than those authorized by this Order.

       8.      Counsel for a party, as applicable, shall promptly report any breach of the

provisions of this Order to the Court and the party who produced the protected information that

was improperly divulged or compromised.       Upon discovery of any breach, the party responsible

for any breach shall immediately take appropriate action to cure the violation and retrieve any

protected information that may have been disclosed to persons not covered by this order. The

                                                -5-
           Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 6 of 8




parties shall also cooperate fully in any investigation of such breach conducted by the Court.

Nothing contained in this order shall be deemed or relied upon to create any right or benefit,

substantive or procedural, for any person or entity other than the parties to the above-captioned

action.

          9.    By providing any document or other information in its possession, no party waives

any privileges, objections, or protection otherwise afforded to it by law or equity.

          10.   Pursuant to 5 U.S.C. § 552a(b)(11), the parties are hereby authorized to seek the

admission into evidence at the trial or a hearing in this case any materials, or the contents thereof,

that are subject to this Stipulated Protective Order, and nothing contained herein shall be construed

as precluding Plaintiffs or Defendants from introducing any such materials, or the contents thereof,

into evidence, subject to such measures as the Court may deem appropriate or necessary at that

time in order to protect the privacy of the individual(s) involved and/or any law enforcement or

other government concerns regarding the need to protect of the information.

          11.   Nothing contained herein shall restrict the government’s use of its records for

official business or for other purposes consistent with other applicable laws and regulations.

          12.   Any designating party (or non-party if applicable) can voluntarily revoke the

protections afforded by this Protective Order for any documents produced by that designating party

(or non-party if applicable) by giving written notice to all parties of record in this matter.   Any

party (or non-party if applicable) may seek an Order of the Court to relieve that party or non-party

of any burdens or protections under this Protective Order.




                                                 -6-
          Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 7 of 8




         13.   This Order is without prejudice to the rights of any party to make any objection to

discovery permitted by the Federal Rules of Civil Procedure, or by any statute or other authority,

or to the rights of any party to make evidentiary objections at trial.

         14.    Nothing in this Order may be taken or construed as a ruling or statement concerning

the admissibility of any documents or information.

         15.    This Order is without prejudice to the rights of any party to seek from the Court the

modification of this Order.   If either party disagrees with the other party’s designations and if the

parties are unable to resolve the disagreement, the party opposing the designation may seek an

order from the Court removing the disputed material from the protection of this Order. Until any

such disagreement is adjudicated, the party in receipt of records designated “PROTECTED” shall

treat the records and the information contained in the records in accordance with the terms of this

Order.

                                Respectfully submitted,

                                /s/ Simon A. Latcovich
                                Simon A. Latcovich (D.C. Bar No. 980319)
                                Alexander Zolan (D.C. Bar No. 1010091)
                                WILLIAMS & CONNOLLY LLP
                                725 Twelfth Street, N.W.
                                Washington, D.C. 20005
                                Telephone: (202) 434-5000
                                Facsimile: (202) 434-5029
                                slatcovich@wc.com
                                azolan@wc.com

                                Counsel for Plaintiffs


                                JESSIE K. LIU,
                                D.C. BAR # 472845
                                United States Attorney
                                for the District of Columbia
                                                  -7-
 Case 1:17-cv-00395-RC Document 64-1 Filed 09/09/19 Page 8 of 8




                  DANIEL F. VAN HORN
                  D.C. BAR # 924092
                  Chief, Civil Division

                   /s/ Marina Utgoff Braswell
                  MARINA UTGOFF BRASWELL
                  D.C. Bar # 416587
                  Assistant United States Attorney
                  United States Attorney’s Office
                  555 4th Street, N.W. – Civil Division
                  Washington, D.C. 20530
                  (202) 252-2561
                  Marina.braswell@usdoj.gov

                  RICHARD E. ZUCKERMAN
                  Principal Deputy Assistant Attorney General

                  /s/ Mary Elizabeth Smith
                  JOSEPH A. SERGI (DC Bar No. 480837)
                  MARY ELIZABETH SMITH (MD Bar Member)
                  Trial Attorneys
                  U.S. Department of Justice, Tax Division
                  555 4th Street NW
                  Washington, DC 20001
                  Telephone: (202) 353-1988
                  Facsimile: (202) 514-9868
                  Joseph.A.Sergi@usdoj.gov
                  Mary.E.Smith@usdoj.gov


                  Counsel for Defendants.




SO ORDERED this            day of                         , 2019.




                               ________________________________
                               UNITED STATES DISTRICT JUDGE
                                 -8-
